RUGG, J.
This case was before ns upon an exception to the direction of a verdict for the defendants as reported in 195 Mass. 272. It was held then that there was evidence which required a submission to the jury of the due care of the plaintiff and the negligence of the defendant. A careful comparison of the testimony upon the present record with that at its earlier presentation shows no substantial differences and that it is the same as to the fundamental points. The defendants are not able to suggest any real distinction in the evidence at the two trials. The fact that the former opinion was concurred in only by a majority of the court demonstrates that the questions are extremely close. But, upon the authority of the former decision, the evidence is not quite clear enough to warrant the direction of a verdict for the defendants.

Exceptions sustained.